PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/286,798
Filing Date: February 27th, 2019.
Appellant(s): Chao et al.



__________________
Francis Lanmimes (Reg. No. 55,353)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/11/2021 appealing from the Office action mailed on 9/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Argument 1: 
Appellant argues that: “…the entirety of the analysis provided by the Examiner in the rejection is to merely allege that the claims somehow the oversimplification and generalization of the claimed features, i.e. “...a recurring payment is due...requesting...a unique merchant OR code for making the recurring payment in the recurring payment amount...the recurring payment has been made,” covers “concepts of commercial or legal interactions.” (Please see the Appeal Brief on pages 6-15 and 20-22).
Examiner's response to Appellant Argument 1: 
The Examiner respectfully disagrees.  Appellant’s claim 1 recites the limitations of “…a recurring payment is due…requesting…a unique merchant QR code for making the recurring payment in the recurring payment amount… the recurring payment has been made….”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contract/transaction/recurring payment between the customer and the merchant, marketing or sales activities, business relations) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers concepts of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (Please See 2019 Revised Guidance, 84 Fed. Reg. at 52-54).
(Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: 
“…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, according to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s)  “…a recurring payment is due…requesting…a unique merchant QR code for making the recurring payment in the recurring payment amount… the recurring payment has been made….” in the Appellant’s claim under examination (individually or in combination) that the examiner believes recites an abstract idea ; and (b) determine whether the identified limitation(s) “…a recurring payment is due…requesting…a unique merchant QR code for making the recurring payment in the recurring payment amount… the recurring payment has been made….” falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: commercial or legal interactions (including agreements in the form of contract/transaction/recurring payment between the customer and the merchant, marketing or sales activities, business relations) (buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 1355 (Fed. Cir. 2014) (holding that concept of ‘‘creating a contractual relationship—a ‘transaction performance guaranty’’ is an abstract idea); In re Comiskey, 554 F.3d 967, 981 (Fed. Cir. 2009) (claims directed to ‘‘resolving a legal dispute between two parties by the decision of a human  the claim recites an abstract idea.  Therefore, according to The 2019 Revised Patent Subject Matter Eligibility Guidance, the entirety of the analysis provided by the Examiner in the rejection is not to merely allege that the claims somehow the oversimplification and generalization of the claimed features.  
Furthermore, the judicial exception in the Appellant’s claim is not integrated into a practical application because the claim only recites the additional elements – using a recurring payment collection system, a computing device and a payment system to perform all the steps of the claim.  The recurring payment collection system, the computing device and the payment system are recited at recited at a high level of generality to simply perform the functions of “…responsive to a recurring payment event occurring, sending…a notification to …the customer…; responsive to the customer acknowledging the notification …, obtaining… a QR code for the recurring payment …, wherein the OR code is obtained by the method comprising: requesting… a unique merchant QR code…; responsive to receiving the unique merchant QR code…, posting … the unique merchant QR code for the customer’s utilization; and responsive to the customer acknowledging the unique merchant QR code, utilizing…the acknowledgement of the unique merchant QR code as the QR code to request the recurring payment …; utilizing… the QR code to request the recurring payment …; and responsive to the recurring payment being processed …, acknowledging…the payment”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the recurring payment sending…a notification to …the customer…; …obtaining… a QR code for the recurring payment … comprising: requesting… a unique merchant QR code…; posting … the unique merchant QR code for the customer’s utilization; and utilizing…the acknowledgement of the unique merchant QR code as the QR code to request the recurring payment …; utilizing… the QR code to request the recurring payment …; and responsive to the recurring payment being processed …, acknowledging…the payment”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Therefore, for at least one of the reasons above, the Appellant’s claim is directed to an abstract idea and does not integrate the abstract idea into a practical application.  Thus, Appellant’s arguments are not persuasive.
Appellant Argument 2: 
Appellant argues that: “…Even if the Examiner’s oversimplification and generalization were correct, arguendo, these are clearly computer operations and not human performed operations which are being organized in some manner, or mental processes…” (Please see the Appeal Brief on pages 7-12).
Examiner's response to Appellant Argument 2: 
The Examiner respectfully disagrees.  The Appellant’s claim recites “…responsive to a recurring payment event occurring, sending…a notification to the customer that a recurring payment is due; responsive to the customer acknowledging the notification…, obtaining…a QR code for the recurring payment…, wherein the QR code is obtained by: requesting… a unique merchant QR code for making the recurring payment in the recurring payment amount …; responsive to receiving the unique merchant QR code …, posting…the unique merchant OR Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011).  As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas‐‐the ‘basic tools of scientific and technological work’ that are open to all.’” Id. at 1371, citing Gottschalk v. Benson, 409 U.S. 63 (1972).
entirely in the human mind are the types of methods that embody the "basic tools of scientific and technological work" that are free to all men and reserved exclusively to none. (Benson, 409 U.S. at 67, 93 S.Ct. 253).
Appellant Argument 3: 
Appellant argues that: “…The Examiner has failed to demonstrate how the claimed invention is in any way similar to a contractual relationship in the form of a transaction performance guaranty, resolving a legal dispute between parties by the decision of an arbitrator, showing an advertisement before delivering free content, organizing business or legal relationships in the structuring of a sales force, and processing an application for financing a purchase…” (Please see the Appeal Brief on pages 12-14).
Examiner's response to Appellant Argument 3: 
The Examiner respectfully disagrees.  The “July 2015 Update: Interim Eligibility Guidance Quick Reference Sheet” Guidelines on page 1 states that: “…Identifying Abstract Ideas in Step 2A. Section III of the July 2015 Update, and the following graphic on page 2, provide further information on identifying abstract ideas. This information associate concepts held to be abstract ideas in Supreme Court and Federal Circuit eligibility decisions with judicial descriptors (e.g., “certain methods of organizing human activities”) based on common characteristics. This information is meant to guide examiners and ensure that a claimed concept is not identified as an abstract idea unless it is similar to at least one concept that the courts have identified as an abstract idea…”  Thus, this does not mean that the exact same 
  Appellant Argument 4: 
Appellant argues that: “…The actual features of the claims, as emphasized above, clearly demonstrate that the claimed invention is directed to an improved computer tool that performs a specific ordered combination of computer operations to implement a recurring payment collection system for extending customer. This certainly is not merely collecting recurring payments from a customer using a quick response (QR) cade, as alleged by the Examiner…Thus, the improved computing tool of the present invention is specifically directed to solving these issues with automated computing systems by extending current QR code payment methods to collect recurring payments from customers. When the customer’s subscription term is up for renewal, the mechanisms of the illustrative embodiments provide for sending a message, such as a Short Message Service (SMS) message, Multimedia Messaging Service (MMS) message, email message, or the like, to the customer.  In one embodiment, the customer may select a Uniform Resource Locator (URL) link in the message to access the merchant's web site to scan a merchant OR code to pay the renewal fee.  The funds will be transferred to the merchant’s bank account which completes the payment processing.  In another embodiment, a merchant app is used in the alternative payment flow.  After receiving the message, the customer opens a digital wallet to access the customer's QR code. The customer then shares the QR code with merchant app which transmits the QR code to the merchant's server. The merchant then requests payment through a payment system which completes the payment processing…” (Please see the Appeal Brief on pages 13-23).
Examiner's response to Appellant Argument 4: 
The Examiner respectfully disagrees.  The additional limitations of the Appellant’s claim include a data processing system, a recurring payment collection system, a computing device sending…a notification to …the customer…; responsive to the customer acknowledging the notification …, obtaining… a QR code for the recurring payment …, wherein the OR code is obtained by the method comprising: requesting… a unique merchant QR code…; responsive to receiving the unique merchant QR code…, posting … the unique merchant QR code for the customer’s utilization; and responsive to the customer acknowledging the unique merchant QR code, utilizing…the acknowledgement of the unique merchant QR code as the QR code to request the recurring payment …; utilizing… the QR code to request the recurring payment …; and responsive to the recurring payment being processed …, acknowledging…the payment”, which when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The data processing system is also stated at a high level of generality and its broadest reasonable interpretation comprises only at least one processor and one memory to “to implement a recurring payment collection system for extending current quick response (QR) code payment methods to collect recurring payments from a customer”.  
How would the data processing system implement the recurring payment collection system for extending current quick response (QR) code payment methods to collect recurring payments from a customer?  How would the data processing system, the recurring payment an improved computer tool that performs a specific ordered combination of computer operations to implement a recurring payment collection system for extending current quick response (QR) code payment methods to collect recurring payments from a customer by just simply perform the functions of “…responsive to a recurring payment event occurring, sending…a notification to …the customer…; responsive to the customer acknowledging the notification …, obtaining… a QR code for the recurring payment …, wherein the OR code is obtained by the method comprising: requesting… a unique merchant QR code…; responsive to receiving the unique merchant QR code…, posting … the unique merchant QR code for the customer’s utilization; and responsive to the customer acknowledging the unique merchant QR code, utilizing…the acknowledgement of the unique merchant QR code as the QR code to request the recurring payment …; utilizing… the QR code to request the recurring payment …; and responsive to the recurring payment being processed …, acknowledging…the payment”?  What technology that the Appellant’s claim to improve by just perform the functions of “…sending…a notification to …the customer…; …obtaining… a QR code for the recurring payment …, wherein the OR code is obtained by the method comprising: requesting… a unique merchant QR code…, posting … the unique merchant QR code for the customer’s utilization; and responsive to the customer acknowledging the unique merchant QR code, utilizing…the acknowledgement of the unique merchant QR code as the QR code to request the recurring payment …; utilizing… the QR code to request the recurring payment …; and responsive to the recurring payment being processed …, acknowledging…the payment”?  
Furthermore, it is noted that the features upon which Appellant relies “to improve the computing tool of the present invention” (i.e., When the customer’s subscription term is up for renewal, the mechanisms of the illustrative embodiments provide for sending a message, such as a Short Message Service (SMS) message, Multimedia Messaging Service (MMS) message, email message, or the like, to the customer.  In one embodiment, the customer may select a Uniform Resource Locator (URL) link in the message to access the merchant's web site to scan a merchant OR code to pay the renewal fee.  The funds will be transferred to the merchant’s bank account which completes the payment processing.  In another embodiment, a merchant app is used in the alternative payment flow.  After receiving the message, the customer opens a digital wallet to access the customer's QR code. The customer then shares the QR code with merchant app which transmits the QR code to the merchant's server. The merchant then requests payment through a payment system which completes the payment processing) are not recited in the Appellant’s claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Appellant Argument 5: 
Appellant argues that: “…the examiner must show that there is a teaching, motivation, or
suggestion of a motivation to combine references relied on as evidence of obviousness. Id. at
1343, 61 USPQ2d at 1433-34…Examiner must show that "there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue…” (Please see the Appeal Brief on pages 26-34).
Examiner's response to Appellant Argument 5: 
The Examiner respectfully disagrees.  In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re 
Appellant Argument 6: 
Appellant argues that: “…Appellants respectfully submit that Hanson fails to teach or render obvious responsive to the customer acknowledging the notification via the computing device, obtaining, by the recurring payment collection system, a QR code for the recurring payment from a payment system that complete the payment processing…” (Please see the Appeal Brief on pages 27-36).
Examiner's response to Appellant Argument 6: 
The Examiner respectfully disagrees.
Hanson teaches that the bill is presented to the user on a recurring basis on the bill control user interface, see the entire of the disclosure and at least column 1, lines 59-61, column 3, lines 28-36, column 5, lines 60-67 through column 6, lines 1-63, Fig.4-Fig.6.  The bill is transmitted/obtained to or by the user (either a physical bill or electronic bill) comprises readable indicia (e.g., Quick Response (QR code), see the entire of the disclosure and at least column 6, lines 27-63, Fig.4-Fig.6).
Hanson teaches transmitted/obtained the bill that comprises readable indicia (e.g., Quick Response (QR code) to or by the user (either a physical bill or electronic bill), see the entire of the disclosure and at least column 6, lines 27-63, Fig.4-Fig.6.  However, Hanson does not to explicitly teach the limitations wherein the QR code is obtained by the method comprising: requesting, by the recurring payment collection system, a unique merchant QR code for making the recurring payment in the recurring payment amount from the payment system; responsive to receiving the unique merchant QR code from the payment system, posting, by the recurring 
Moshal teaches these limitations wherein the OR code is obtained by the method comprising: requesting, by the recurring payment collection system, a unique merchant QR code for making the recurring payment in the recurring payment amount from the payment system (via a merchant website identification code can be provided to and stored with a QR source that serves QR codes to the merchant server, see the entire of the disclosure and at least column 6, lines 32-65, column 8, lines 10-67 through column 10, lines 1-64, Fig.1, Fig.7, Fig.16 and Fig.17);
responsive to receiving the unique merchant QR code from the payment system, posting, by the payment collection mechanism, the unique merchant QR code on the merchant website for the customer’s utilization (via post/provide the checkout QR code to the user at the merchant website, wherein the scanner app 164 decodes the scanned checkout QR code to recover the encoded data that it contains, namely, the merchant website identification code and the session GUID, see the entire of the disclosure and at least column 6, lines 32-65, column 12, lines 12-64); and
responsive to the customer acknowledging the unique merchant QK code, utilizing, by the payment collection system, the acknowledgement of the unique merchant QR code as the QR code to request the payment from a payment system (see the entire of the disclosure and at least column 6, lines 32-65, column 12, lines 12-67 through column 14, lines 1-12, Fig.1, Fig.7, Fig.16 and Fig.17);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hanson to include all the limitations above as taught by Moshal in order to provide a system 100 in Hanson so that the Hanson’s bill would be provided with the unique merchant QR code for the payment.
In addition, it is noted that the features upon which Appellant relies (i.e., obtaining, by the recurring payment collection system, a QR code for the recurring payment from a payment system that complete the payment processing) are not recited in the Appellant’s claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Thus, the combination of Hanson and Moshal teaches the Appellant’s claim 1 limitations wherein “…responsive to a recurring payment event occurring, sending, by the recurring payment collection system, a notification to a computing device of the customer that a recurring payment is due; responsive to the customer acknowledging the notification via the computing device, obtaining, by the recurring payment collection system, a QR code for the recurring payment from a payment system, wherein the OR code is obtained by the method comprising: requesting, by the recurring payment collection system, a unique merchant OR code for making the recurring payment in the recurring payment amount from the payment system; responsive to receiving the unique merchant OR code from the payment system, posting, by the recurring payment collection mechanism, the unique merchant OR code for the customer's utilization; and responsive to the customer acknowledging the unique merchant OR 
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.  For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TIEN C NGUYEN/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:  
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        

/Vincent Millin/
Appeal Conference Specialist